8 N.Y.3d 999 (2007)
870 N.E.2d 678
839 N.Y.S.2d 439
In the Matter of CHRISTOPHER MAPP, Respondent,
v.
GREGORY BURNHAM, as Chief Technology officer of Port Authority of New York and New Jersey, et al., Appellants.
Court of Appeals of the State of New York.
Decided June 7, 2007.
*1000 Milton H. Pachter, General Counsel, Port Authority of New York and New Jersey, New York City (Joan F. Bennett, Carlene McIntyre and Anne M. Tannenbaum of counsel), for appellants.
Traub & Traub, P.C., New York City (Doris G. Traub of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The judgment appealed from and the order of the Appellate Division brought up for review should be reversed, with costs, and the petition dismissed. The determination of respondent Port Authority of New York and New Jersey (the PA) terminating petitioner's employment is supported by substantial evidence (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230 [1974]). Evidence in the record supports the finding that petitioner misled the American Red Cross concerning his employment status and obtained financial assistance under false pretenses. Moreover, in light of petitioner's misconduct, "we cannot conclude that the penalty of dismissal imposed ... shocks the judicial conscience" (Matter of Rutkunas v Stout, 8 NY3d 897, 898 [2007] [internal citations and quotation marks omitted]; see Matter of Scahill v Greece Cent. School Dist., 2 NY3d 754, 756 [2004]; Matter of Pell, 34 NY2d at 233).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), judgment appealed from and order of the Appellate Division brought up for review reversed, etc.